Citation Nr: 0628325	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  03-26 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to service connection for depression.

3.  Entitlement to service connection for polysubstance 
abuse.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel


INTRODUCTION

The veteran served in active duty from September 1970 to 
March 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board), from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, which in pertinent part, denied service 
connection for post-traumatic stress disorder (PTSD), 
depression and polysubstance abuse.

The veteran testified before the undersigned member of the 
Board at a Travel Board hearing in May 2006.  A transcript of 
that hearing is of record.


FINDINGS OF FACT

1.  All evidence necessary to decide the claims addressed in 
this decision has been obtained; the RO has notified the 
veteran of the evidence needed to substantiate the claims and 
obtained all relevant evidence designated by him.

2.  The overwhelming preponderance of the competent evidence 
is against a current diagnosis of PTSD.

3.  The veteran's polysubstance abuse is the result of his 
own willful misconduct.

4.  The service medical records, to include the March 1972 
separation examination, are negative for any findings 
attributable to depression, the post-service medical evidence 
does not show a diagnosis of depression until approximately 
29 years after service, and the preponderance of the 
competent evidence is against a nexus between a current 
diagnosis of depression and any incident of service.
CONCLUSIONS OF LAW

1. Service connection for the claimed PTSD is not warranted.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304(f) (2005).

2.  Service connection for polysubstance abuse is not 
warranted because of the absence of legal merit or 
entitlement under the law.  38 U.S.C.A. §§ 105 (West 2002); 
38 C.F.R. § 3.301 (2005).

3.  Depression was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See C.F.R. 
§§ 3.102, 3.159 and 3.326(a) (2005).  These provisions 
redefine the obligations of VA with respect to the duty to 
assist and include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  In this case, the Board finds that 
VA's duties to the veteran under the VCAA have been 
fulfilled. 

Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), the correspondence from the RO, to include the 
March 2002 letter, satisfied the notice requirements by: (1) 
informing the appellant about the information and evidence 
not of record that is necessary to substantiate the claims; 
(2) informing the appellant about the information and 
evidence the VA will seek to provide; (3) informing the 
appellant about the information and evidence the claimant was 
expected to provide; and (4) requesting the appellant to 
provide any evidence in the appellant's possession that 
pertains to the claims.  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See also, e.g., Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  Correspondence from the RO sent to 
the appellant March 2002, specifically notified him of the 
substance of VCAA's duties, including the type of evidence 
necessary to establish entitlement to the benefits sought and 
the relative burdens of the appellant and VA in producing or 
obtaining that evidence or information.  The appellant was 
notified of the evidence needed to substantiate his claims 
and the avenues through which he might obtain such evidence, 
and of the allocation of responsibilities between himself and 
VA in obtaining such evidence.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

The correspondence from the RO to the veteran, to include the 
March 2002 letter, requested that the veteran provide the RO 
any evidence in his possession that pertained to his claims 
for service connection.  In this case, he was informed that 
it was his responsibility to ensure that VA received any 
evidence not in the possession of the Federal government; 
this would necessarily include submitting any relevant 
evidence in his possession.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 17 
Vet. App. 412 (2004), the U.S. Court of Appeals for Veterans' 
Claims (Court) held that a VCAA notice must be provided to a 
claimant before the initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on claim for VA benefits.  VCAA 
was provided to the veteran prior to the issuance of the 
August 2002 RO decision that is subject of this appeal.  It 
is also pertinent to note that the evidence does not show, 
nor does the veteran contend, that any notification 
deficiencies, either with respect to timing or content, have 
resulted in prejudice.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, No 05-7157 (Fed. 
Cir. April 5, 2006) (due process concerns with respect to 
VCAA notice must be pled with specificity).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484, 486 
(2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

The veteran was provided with notice of what type of 
information and evidence was needed to substantiate his 
claims for service connection, but he was not provided with 
notice of the type of evidence necessary to establish a 
rating or effective date if the claims were allowed.  Despite 
the inadequate notice provided to the veteran on these latter 
elements, the Board finds no prejudice to the veteran in 
proceeding with the issuance of this decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In that 
regard, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claims for 
entitlement to service connection for PTSD, depression and 
polysubstance abuse, the questions of the appropriate rating 
or effective date have been rendered moot.

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  The service 
medical records are associated with the claims file, as are 
the identified and available relevant post-service medical 
records.  The appellant has not made the RO or the Board 
aware of any additional available evidence that needs to be 
obtained in order to fairly decide his appeal.  

As to any duty to provide an examination and/or opinion 
addressing the question of whether PTSD, depression and 
polysubstance abuse are causally linked to service or any 
incident thereof, the Board notes that, in the case of a 
claim for disability compensation, the assistance provided to 
the claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  38 
U.S.C. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2005). 

The Board finds that the service medical records do not show 
a diagnosis or treatment for any of the disorders at issue, 
and there is no post-service medical evidence that the 
veteran suffers from PTSD, and there is no evidence of 
diagnoses of polysubstance abuse or depression until decades 
after the veteran's separation from service.  The veteran was 
hospitalized on three occasions between 2001 and 2004, 
primarily for drug dependence, although depression was noted 
during this time.  There was no diagnosis of PTSD.  The 
veteran was scheduled for a VA psychiatric examination in 
July 2002, in conjunction with his claims on appeal but the 
RO reported that he failed to report for that evaluation.  
There is no competent opinion that links any disability 
addressed in this decision to service.  Under such 
circumstances, the Board finds that the medical evidence 
currently of record is sufficient to adjudicate the appeal of 
service connection and that an examination or medical opinion 
is not warranted.  Id. 

The Board finds that all obtainable evidence necessary for an 
equitable disposition of the appeal has been obtained.

Laws and Regulations

A claimant with active service may be granted service 
connection for a disease or disability either incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304.

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  When the fact of chronicity in service 
is not adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  38 C.F.R. § 3.303(b).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence.  
See also, 38 C.F.R. § 3.102.  When a veteran seeks benefits 
and the evidence is in relative equipoise, the veteran 
prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
The preponderance of the evidence must be against the claim 
for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 
518 (1996).

Entitlement to service connection for PTSD

In addition to the general rules of service connection noted 
above, service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred. 38 C.F.R. § 3.304(f). 38 C.F.R. § 4.125(a) requires 
that diagnoses of mental disorders conform to the fourth 
edition of the Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV) and that if a diagnosis is not supported 
by the findings on the examination report, the rating agency 
shall return the report to the examiner to substantiate the 
diagnosis.

The provisions of 38 U.S.C.A. § 1154(b) provide that in the 
case of any veteran who engaged in combat with the enemy in 
active military service during a period of war, the Secretary 
shall accept as sufficient proof of service connection of any 
disease or injury alleged to have been incurred or aggravated 
by such service, satisfactory lay or other evidence of 
service incurrence or aggravation if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation.  However, the provisions of 
38 U.S.C.A. § 1154(b) are only applicable in cases where a 
veteran is shown to have actually served in combat with the 
enemy.  For application of 38 U.S.C.A. § 1154(b), it is not 
sufficient that a veteran be shown to have served during a 
period of war or to have served in a theater of combat 
operations or in a combat zone.  To gain the benefit of a 
relaxed standard for proof of service incurrence of an injury 
or disease, Section 1154(b) requires that the veteran have 
actually participated in combat with the enemy.  See 
VAOPGCPREC 12-99 (October 18, 1999).


Analysis

The veteran served in Vietnam.  He contends that while he was 
stationed in Da Nang and at the Fire Base T-Bone near Hue, 
the bases came under rocket attacks from enemy fire on a 
weekly basis.  He also claims that he was traumatized by the 
death of a friend who died while the veteran was stationed in 
Da Nang. 

A DD-214 reflects that the veteran earned, among other 
decorations, the National Defense Service Medal (NDSM), 
Vietnam Service Medal (VSM), Vietnam Campaign Medal (VCM), 
one Overseas Bars, and the Medical Badge.  His service 
personnel records do not show that he received any medals or 
decorations evincing combat duty.  The service records do not 
confirm his claimed in-service stressors (coming under rocket 
attacks from enemy fire while stationed at Fire Base T-Bone 
near Hue), nor has he submitted any credible corroborative 
evidence.  As explained below, however, the primary 
impediment to a grant of service connection here is the 
absence of competent evidence of a current diagnosis of PTSD.

The veteran was hospitalized on three occasions between 2001 
and 2004, primarily for drug dependence, although depression 
was noted during this time.  There was no diagnosis of PTSD.  
The veteran was scheduled for a VA psychiatric examination in 
conjunction with his claims on appeal but pursuant to a case 
file note from the RO, he failed to report for that 
evaluation.  

Following a review of the claims file, to include multiple 
post-service medical records, the Board finds that the 
overwhelming weight of the competent evidence is against a 
finding that the veteran satisfies the DSM-IV criteria for a 
current diagnosis of PTSD.  Historically, the service medical 
records are negative for any findings attributable to PTSD.  
The psychiatric post-service evidence in the file is negative 
for a diagnosis of PTSD. 

It is now well-settled that in order to be considered for 
service connection, a claimant must first have a disability. 
See, e.g., Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) 
(service connection may not be granted unless a current 
disability exists).  The elements for service connection for 
PTSD include medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a). 38 C.F.R. § 3.304(f).  
In this case, the Board finds that the overwhelming 
preponderance of the competent evidence is against a current 
diagnosis of PTSD.  Accordingly, service connection for 
claimed PTSD is not warranted.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.304(f).

As the preponderance of the evidence is against the veteran's 
claim for service connection for PTSD, the benefit of the 
doubt doctrine is not for application. See 38 U.S.C.A. 
§ 5107(b); see also, generally, Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).

Entitlement to service connection for polysubstance abuse

The veteran contends that he became addicted to drugs and 
alcohol when he began drinking and using drugs during 
service.  He claims that he bean use of these substances and 
continues to do so, to cope with the stress of the war as 
self medication.  

Section 8052 of the Omnibus Budget Reconciliation Act of 1990 
(OBRA 1990), Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 
1388-351, amended former 38 U.S.C.A. §§310 and 331 (now 
redesignated as §§ 1110 and 1131) to prohibit, effective for 
claims filed after October 31, 1990, payment of compensation 
for any disability that is a result of the veteran's own 
willful misconduct or abuse of alcohol or drugs.  Also 
amended was 38 U.S.C.A. § 105(a) to provide that, effective 
for claims filed after October 31, 1990, an injury or disease 
incurred during active service will not be deemed to have 
been incurred in line of duty if the injury or disease was a 
result of the person's own abuse of alcohol or drugs.

VA adopted regulations consistent with the statutory mandate 
precluding payment of compensation benefits for disability 
resulting from abuse of alcohol or drugs.  38 C.F.R. § 
3.301(a) provides in relevant part that direct service 
connection may be granted only when a disability was incurred 
or aggravated in line of duty, and not, for claims filed 
after October 31, 1990, the result of abuse of alcohol or 
drugs.  38 C.F.R. § 3.301(d) provides that an injury or 
disease incurred during active military, naval, or air 
service shall not be deemed to have been incurred in line of 
duty if such injury or disease was a result of the abuse of 
alcohol or drugs by the veteran.

Alcohol abuse is defined as "the use of alcoholic beverages 
over time, or such excessive use at any one time, sufficient 
to cause disability to or death of the user...." 38 C.F.R. § 
3.301(d). 38 C.F.R. § 3.1(m) was amended to provide that the 
term "in the line of duty" excludes any injury or disease 
that was the result of the veteran's own willful misconduct 
or, for claims filed after October 31, 1990, that was a 
result of his or her abuse of alcohol or drugs.

The isolated and infrequent use of drugs by itself will not 
be considered willful misconduct; however, the progressive 
and frequent use of drugs to the point of addiction will be 
considered willful misconduct.  Where drugs are used to enjoy 
or experience their effects and the effects result 
proximately and immediately in disability or death, such 
disability or death will be considered the result of the 
person's willful misconduct.  Organic diseases and 
disabilities that are a secondary result of the chronic use 
of drugs and infections coinciding with the injection of 
drugs will not be considered of willful misconduct origin.  
Where drugs are used for therapeutic purposes or where the 
use of drugs, or addiction thereto, results from a service-
connected disability, it will not be considered of misconduct 
origin.  38 C.F.R. § 3.301(c)(3).

In the present case, the veteran's service medical records, 
to include the separation examination, are negative for any 
findings attributable to drug or alcohol dependence.  The 
earliest clinical indication of the presence of alcohol and 
drug abuse is revealed by post-service medical records dated 
in 2001, approximately 29 years following his discharge from 
service.  In any event, 38 C.F.R. § 3.301(c)(2) provides that 
alcohol and drug abuse is considered willful misconduct.  VA 
will pay compensation to any veteran disabled by disease or 
injury incurred in or aggravated by active military service, 
who was discharged or released under conditions other than 
dishonorable from the period of service in which the disease 
or injury was incurred, provided the disability is not the 
result of the person's own willful misconduct.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002). (Emphasis added.).  

The appellant filed his claim for drug abuse in February 
2002, and the law clearly states that service connection may 
not be established on a direct basis for a disease or injury 
that results from a claimant's abuse of alcohol or drugs for 
claims filed after October 31, 1990.  

Entitlement to service connection for depression

The veteran contends, in essence, that he currently suffers 
from depression, which began during service.  

The veteran's service medical records, to include his March 
1972 separation from service examination, were negative for 
any pertinent abnormal objective findings attributable to a 
diagnosis of depression.  A post-service March 2001 medical 
report shows that the veteran was diagnosed with a substance 
induced mood disorder (depression).  A June 2001 post-service 
medical report shows that the veteran was hospitalized for 
alcohol, cocaine and heroine abuse.  The clinician indicated 
that he had a history of depression for many years.  It was 
also noted that the veteran began using drugs in Vietnam.  He 
was diagnosed with a substance induced mood disorder, rule 
out major depression, polysubstance abuse and dependence.  

The medical evidence of record reflects a gap of 
approximately 29 years between discharge from service and a 
post-service diagnosis of depression.  The veteran has 
claimed to have received psychological treatment in the 
1980's after his wife left him, in 1999 and in 2000.  The 
Board notes that the RO's request for additional post-service 
medical treatment records identified by the veteran did not 
produce any additional records.  To the extent that the 
veteran is now contending that he had problems with 
depression continually after service, his contentions are 
outweighed by the negative post-service medical evidence.  
That is, there is no medical evidence or even 
contemporaneously recorded lay evidence suggestive of 
depression until approximately 29 years after service.  The 
Court of Appeals for Veterans' Claims has held that such 
negative evidence can be determinative. See Maxon v. West, 12 
Vet. App. 453, 459 (1999), affirmed sub nom. Maxon v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000), [it was proper to 
consider the veteran's entire medical history, including a 
lengthy period of absence of complaints]; see also Forshey v. 
Principi, 284 F.3d 1335 (Fed. Cir. 2002) ["negative evidence" 
could be considered in weighing the evidence].  Subsequent 
post-service medical records show a diagnosis of substance 
induced mood disorder (depression).  There is no competent 
medical or psychiatric evidence that causally links the 
veteran's mood disorder/depression to service.  

As noted above, the veteran was hospitalized in 2001 and 
twice in 2004, primarily for drug dependence, although 
depression was noted during this time, albeit almost 30 years 
after his discharge from service.  Also, the veteran was 
scheduled for a VA psychiatric examination in July 2002, in 
conjunction with his claims on appeal but according to note 
in the claims file he failed to report for that evaluation.  
There is no competent opinion that links his depression to 
service.

In support of his claim, the veteran submitted a November 
2002 witness statement from his girlfriend of the past 15 
years, wherein she stated that the veteran suffered from 
depression and was unable to hold on to a job.  She related 
his depression to the time he served in Vietnam.  The Board 
recognizes the assertions by the veteran and his girlfriend 
that he currently suffers from depression and that it is 
related to service.  However, as laypersons they are not 
competent to provide a medical or psychiatric diagnosis or an 
opinion requiring medical knowledge, such as a question of 
medical causation.  Espiritu, supra.  

The Board again emphasizes that the RO reported that veteran 
failed to appear to his scheduled examination in conjunction 
with his claims, without offering any explanation for his 
failure to present for the evaluation.  The Court has held 
that the duty to assist is not a one-way street.  If a 
veteran wishes help in developing his claim, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining 
putative evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  Under theses circumstances, the Board has no 
alternative but to deny the veteran's claims on the basis of 
the evidence currently of record.  See 38 C.F.R. § 3.655 
(2005).

For the reasons stated above, the Board finds that service 
connection for depression, is not warranted.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application in the 
instant case.  38 U.S.C.A. § 5107(b); Gilbert, supra; Ortiz, 
supra.


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for depression is denied.

Entitlement to service connection for polysubstance abuse is 
denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


